UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4122


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN COREY MCRAE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00226-WO-1)


Submitted:   September 20, 2013           Decided:   October 3, 2013


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant. Graham Tod Green,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin Corey McRae appeals from the revocation of his

supervised release and his resulting twenty-four-month sentence.

On appeal, counsel has filed an Anders v. California, 386 U.S.

738 (1967) brief, averring that there are no meritorious issues

for appeal but questioning whether there was sufficient evidence

to support the finding that McRae committed a crime while on

supervised release.           Neither McRae nor the Government has filed

a brief.     We affirm.

             On appeal, McRae asserts that the Government did not

satisfy      its     burden    of   proof       with   regard        to     the    charged

supervised         release    violation     of     committing         another       crime.

Specifically, the district court determined that McRae possessed

a substantial amount of cocaine while on supervised release.

McRae argues that an informant’s hearsay evidence that McRae

would   be    possessing      cocaine    was     not   credible       given       that   the

informant was his girlfriend.                   Further, he contends that the

“only evidence” presented regarding the identification of the

substance found on him was Officer Wenzel’s conclusory response

to a leading question.

             The district court need only find a violation of a

condition     of     supervised     release       by   a    preponderance          of    the

evidence,     see     18   U.S.C.   §   3583(e)(3)         (2006),    and    this       court

reviews      for      clear    error      the      district          court’s       factual

                                            2
determinations          informing      its        conclusion        that      a       violation

occurred.       See United States v. Carothers, 337 F.3d 1017, 1019

(8th Cir. 2003); United States v. Whalen, 82 F.3d 528, 532 (1st

Cir.     1996).         When    reviewing         the     district       court’s        factual

determinations under the preponderance of the evidence standard,

the relevant facts must be shown more likely to be true than

not.     See United States v. Kiulin, 360 F.3d 456, 461 (4th Cir.

2004).

               We conclude that the district court did not abuse its

discretion in finding, by a preponderance of the evidence, that

McRae     violated       the      condition        of     supervised          release        that

prohibited him from committing any additional crimes.                                 Taken in

the light most favorable to the Government, United States v.

Green,    599     F.3d    360,     367    (4th      Cir.      2010),       the      Government

proffered       ample     evidence       to   satisfy         its    burden        of     proof.

Officer Wenzel’s testimony established that McCrae possessed the

substance       in     question,       and    Officer         Ognosky’s           field      test

indicated that the substance was in fact cocaine.                             Moreover, the

manner    in    which     the    substance        was     secreted     on     McRae’s        body

suggested       its     illicit     nature.             Finally,     the      two       officers

testified      that     they    recognized        the     substance      to      be     cocaine.

This     evidence       was     more   than       sufficient        to      establish         the

illegality        of    McRae’s     conduct        by     a   preponderance             of    the



                                              3
evidence. *         See United States v. Copley, 978 F.2d 829, 830-31

(4th       Cir.    1992)    (holding      that   testimony         regarding      marijuana

plants found at defendant’s home—which he shared with others—and

defendant’s          proximity       to   those     plants         was     sufficient     to

establish violation of defendant’s supervised release).

                  Pursuant to Anders, we have reviewed the entire record

for reversible error and have found no meritorious issues for

appeal.           This    court   requires       that   counsel          inform   McRae   in

writing of his right to petition the Supreme Court of the United

States for further review.                If McRae requests that a petition be

filed,       but    counsel    believes      that    such      a    petition      would   be

frivolous,         then    counsel    may   motion      this       court    for   leave   to

withdraw from representation.                Counsel’s motion must state that

a copy thereof was served on McRae.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                   AFFIRMED

       *
       While the district court also considered, to a certain
degree, the corroborated hearsay testimony that McRae was buying
cocaine and manufacturing crack, any error in that regard was
merely harmless as the remaining evidence was clearly sufficient
without considering the truth of the informant’s allegations.
See United States v. Johnson, 617 F.3d 286, 292 (4th Cir. 2010)
(standard of review for improper evidentiary rulings).



                                             4